Title: From Benjamin Franklin to Richard Peters, [5 November 1755]
From: Franklin, Benjamin
To: Peters, Richard


Sir
[November 5, 1755] Wednesday morng.
The Bearers tell me that you have promis’d to furnish them with what Arms and Ammunition they have Occasion for, provided the Assembly will engage to pay for them. If the Governor judges it for the Publick Service to spare some of the few Arms at present to be got, to a Township so far within the Settlements, (as it may be, if the People march with them to the Frontiers) I engage in behalf of the Assembly to see them paid for. Please to send me a Bill of the Quantity and Amount. I am, Sir, Your most obedient Servant
B Franklin
Richd. Peters Esqr.
 Addressed: To / Richard Peters Esqr.
Endorsed: Benj Franklin 5 Novr 1755